Citation Nr: 1619763	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-20 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches and cognitive impairment (claimed as traumatic brain injury(TBI)).  

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served in the Utah Army National Guard.  He had active service from August 1971 to May 1972, and May 1986 to July 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied the above claims. 

In September 2012, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ). A written transcript of that hearing has been prepared and incorporated into the record. 

The Board has recharacterized the issue of entitlement to service connection for traumatic brain injury to the broader issue of entitlement of service connection for residuals of a head injury, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005); Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  

The Board remanded the issues on appeal in November 2014 for evidentiary development.  The case has now been returned to the Board.  

An April 2015 rating decision granted service connection for a mood disorder, secondary to physical health problems; including major depressive disorder and an initial evaluation of 70 percent was assigned effective November 24, 2010. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System). Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.


FINDINGS OF FACT

1.  The preponderance of the probative evidence does not demonstrate that any head injury during service caused residuals of TBI, to include headaches and cognitive impairment or sleep impairment.  

2.  The preponderance of the probative evidence does not demonstrate that the Veteran's current right knee disability, including any arthritis, manifested during or is a result of injury during military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury, to include headaches and cognitive impairment (claimed as TBI) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

2.   The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F3d. 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, following the December 2010 claim for service connection for the disorders at issue, the duty to notify was satisfied by way of letter sent to the Veteran in December 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence. The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The majority of the Veteran's service treatment records (STRs) from the Utah Army National Guard from February 1981 to June 2005 are not available for consideration.  Multiple requests for information and a December 2010 Formal Finding of Unavailability confirm that all procedures to locate these records from the Utah Army National Guard and the Records Management Center were followed, but unfortunately to no avail.  The Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  When, as here, these service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist him in developing his claims, and to explain the reasons and bases for the decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, merely because there are missing service records, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing STRs do not lower the threshold for an allowance of a claim. There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

The VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining the Veteran's service treatment records (limited), and VA and private medical records.  Additionally, the Veteran was afforded VA examinations in September 2011 and later pursuant to the Board's 2014 remand.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  Also, the Veteran was sent a copy of his claim file in July 2012.  

The Veteran testified at a September 2012 videoconference before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the issues on appeal were stipulated and information regarding the occurrence of injuries and onset and nature of his symptomatology was set forth in testimony.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted for the issues of service connection on appeal.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Further, following that videoconference the case was remanded for additional VA examinations as to the claims now before the Board.  Those examinations have been conducted and neither the Veteran nor his representative have argued that there was any deficiency as to the hearing or any of the VA examinations in this case.  And all this was in substantial compliance with the Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims of service connection for lumbar spine and left should disabilities.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service injury or disease.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Certain listed chronic conditions, such as arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  

Head Injury Residuals, Including Headaches and Cognitive Impairment (Claimed as TBI)

It is alleged that the Veteran sustained chronic residuals of an in-service head injury during a parachute jump.  However, nothing in the available service treatment records confirms that he had such an injury.  

Statements from the Veteran's sister and girlfriend, as well as his testimony at the videoconference attest to his having had a variety of symptoms, including headaches and cognitive impairment since his military service.  

In this regard, records of the Jordan Valley Hospital emergency room in September 1997 reflect that the Veteran reported a history of a significant closed head injury that occurred about two years earlier, i.e., 1995, for which he reported had been evaluated at Hill Air Force Base and that a CAT scan had been negative but that he had continued to have headaches.  Similarly, records in October 1997 from the University of Utah show that he was evaluated for complaints facial numbness and headaches.  Also, at that time, he reported a sensation of running water over the left side of his head, with persistent morning nausea.  On examination his visual acuity was somewhat reduced and he had a reduction in perception of colored objects.  Facial sensation was slightly blunted on the left side, but there was no facial weakness.  Coordination and strength were within normal limits.  No diagnosis was provided, although there were concerns that he had involvement of the optic nerve.  

VA psychiatric treatment records beginning in 2011 reflect assessments of a mood disorder due to medical conditions and chronic pain; as well as post traumatic stress disorder (PTSD) due to childhood trauma; as well as generalized anxiety disorder and complaints of cognitive symptoms from a military injury.  VA clinical records show that the Veteran had complaints relative to his sleep in 2010 but this was mostly related to joint pain.  A sleep study in July 2011 resulted in a diagnosis of sleep apnea. 

On VA psychiatric examination in September 2011 the Veteran related having had a head injury in 1995 while jumping out of a plane.  His memory of that parachute jump was incomplete and he did not remember hitting the ground.  He related having seen a medic, but he had no visible injuries.  A CT scan during a subsequent medical checkup in September 1997 had been.  Further, the Veteran related having sought some psychological counseling during service, and related that he had not been normal since the injury, having had poor balance and mental control.  He indicated that his current symptoms were headaches, sleep disturbance, memory and cognitive problems.   

On VA headache examination in March 2015, pursuant to the Board's remand, an examiner reviewed the Veteran's records.  The Veteran stated that his headaches resulted from a parachute jump in 1997.  However, the records indicated a subjective report in 1997 of a parachute jump two years earlier resulting in head injury.  But, there were no medical records substantiating this event.  The only medical record regarding headaches was over a several month history in 1997-98, and then no reports of headaches until April 2011.  

The examiner stated that there are no contemporaneous medical records regarding a head injury. The only documentation was from the 1997 medical note as self-reported by the Veteran and even then the Veteran related the headaches to a head injury two years earlier.  There were no clinical records documenting complaint of headaches during the time frame from 1998 to 2011.  Rather, the Veteran gave subjective report, as did other lay statements, but there was no objective evidence in the medical record of an on-going chronic headache condition.  

The examiner then opined that it was less likely than not that any current diagnosed chronic headache condition had its onset during service, because there were no records of an on-going headache condition between 1998 and 2011, or between 2011 and 2014.  

On VA TBI examination in March 2015, pursuant to the Board's remand, an examiner reviewed the Veteran's records.  It was noted that there had been a diagnosis of TBI in January 2015, based on his report in 1997 of a head injury two years earlier but without any clinical documentation.  Which was what the Veteran also reported to the examiner.  

The Board finds it significant that many of the Veteran's current complaints or alleged symptoms are factors which are criteria used in the evaluation of the Veteran's now service-connected psychiatric disorder.  In this regard, chronic sleep impairment and memory loss as well as impairment of cognitive abilities are factors for the evaluation of the Veteran's mood disorder and major depressive disorder.  See generally 38 C.F.R. § 4.130.  Likewise, the Veteran's complaint of sleep impairment is consistent with sleep apnea, which was first diagnosed many years after service and it is neither shown nor contended that sleep apnea is related to military service, including any head injury.  

In this case, given the nature of the condition shown by the clinical evidence, the absence of relevant evidence establishing that any of the claimed disabilities were incurred due to in-service trauma, and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of the claimed disability.  Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Nothing in the record shows that the causes of any of the claimed manifestations of disability are within the ordinary knowledge a lay person.  The appellant has not demonstrated any medical knowledge, training or experience that would allow him to recognize such during service or identify their cause(s).  The similarities between his current symptoms and any which he may have experienced in-service may be relevant to an expert considering potential causes of the current condition.  However, lay observation of these similarities alone is not competent evidence of causation. 

Here, there is no competent clinical evidence establishing that any head injury in 1995 is the cause of the Veteran's varied complaints.  As noted by the recent VA examiner, there are clinical notes which record a history of a head injury and a reported history of TBI.  However, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  

While posited as lay evidence, the Veteran's belief that the inservice injury was a precursor of his claimed headaches and TBI, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Likewise, the statements of his girlfriend and sister are subject to the frailties of human recollection and are nonspecific and simply too vague to be of any real value inasmuch as those statements were no more than generic in nature.  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's headaches can be related to an acute injury inservice by competent medical evidence or there is competent medical evidence that he now has residuals of TBI.  However, there is no such competent and persuasive opinion of record.  

Thus, the Board finds that the opinions of the VA examiners outweighs, for the reasons explained, the credibility of the Veteran's testimony and other lay evidence of putative continuity of symptomatology.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's claimed headaches and TBI.  

In sum, the Board does not question that the Veteran sustained some type of injury inservice.  He contends that his current symptoms are due to that particular injury, as opposed to his service-connected psychiatric disorder and nonservice-connected sleep apnea.  However, there is no credible manner by which it can now be found that what he has now is the result of the injury in service, as opposed to being due to some his service-connected psychiatric disorder and nonservice-connected sleep apnea.  

As such, the Board is without a basis upon which to predicate entitlement to service connection for head injury residuals, including headaches and cognitive impairment claimed as TBI.  Accordingly, service connection is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Right Knee Disability

Information on file indicates that while in the Utah Army National Guard the Veteran had active duty for training (ACDUTRA) in August 1983.  

Treatment notes from a VA Medical Center demonstrate that in 1985 the Veteran was referred by a physician from the Utah National Guard.  Records from an orthopedic consult in August 1985 show the Veteran had a year and one-half to two-year history of a pain in the right knee, following a twisting injury during a parachute jump.  He had reportedly experienced symptoms of locking, pain and swelling.  X-rays showed no bone joint or soft tissue abnormality.  There was an assessment of a partial meniscal tear of the right knee. 

However, the service records which are available include an August 1993 report of service examination which found no abnormality of the Veteran's right knee.  In an adjunct medical history questionnaire the Veteran reported having had broken bones but not having or having had a trick or locked knee.  It was reported that he had fractured the lower left fibula in 1984.  

On VA examination in September 2011 the Veteran related having injured his knee in a parachute jump, and having had current symptoms of pain, weakness, stiffness, swelling, heat, redness, instability, locking, fatigability and lack of endurance. X-rays testing found mild medial compartment joint space narrowing, and tiny spurs were seen from the patellas.  The examiner opined that the Veteran had mild degenerative changes in both knees, which were age related and not due to or caused by any condition from military service.  The examiner stated that if the Veteran had injured his right knee as reported, the degenerative changes would not be bilateral and they would be more severe than the merely mild changes now found after the passage of about 27 years of time.  Thus, there was no current right knee disability which was clinically linked to an injury while in the National Guard for which he had been treated.  

On VA examination in March 2015, pursuant to the Board's remand, an examiner reviewed the Veteran's records.  It was noted that the Veteran reported that his initial right knee injury happened 1984 during military training.  The examiner observed that there was no medical documentation of the initial injury, only a chart note two years later referring to the Veteran's subjective report of that injury.  The Veteran reported that over the years states had had the right knee drained and had had steroid injections.  He also related that he was scheduled to have VA menisceal knee surgery in one month at the VA.  He wore a brace and walked with a cane.  It was reported that the Veteran had had a menisceal tear in the right knee, documented by a December 2014 MRI as being a tear of the posterior horn of the medial meniscus, and that he had arthritis in both knees.   

The examiner stated that the 1985 chart note referred to an event two years earlier during which a knee injury was said to have occurred.  However there were no medical notes regarding a knee injury in 1983.  Thus, it was less likely than not that the current medial meniscus tear occurred during military service.  

The Board has given due consideration to the lay evidence of record.  While this evidence would suggest that the Veteran has had right knee symptoms since the mid-1980s, it is inconsistent with the available service record in August 1993 of a service examination which found no abnormality of the Veteran's right knee and the adjunct medical history questionnaire in which, it was noted that he had had a fracture of the left leg but in which he denied having or having had a trick or locked knee.  Because the lay evidence, which is predicate upon and subject to the flaws of recollection of events years earlier, it is thus inconsistent with the contemporaneous service records.  

Further, the Board finds the opinion of a VA examiner to be persuasive when it was noted that the degenerative changes in the Veteran's knees are bilateral without the right knee being of greater severity than the uninjured left knee.  

For these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a head injury, to include headaches and cognitive impairment (claimed as TBI) is denied.  

Service connection for a right knee disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


